Le-€L 60/0/20 NVWOS SAD

United States District Court —~Le8e at mj-01097-BPG

_Violation Notice | Woe |. | al

(OrPhoa Baawrea (Frend} Ofiner hig

142

 

dain) Married

1281528

YOU ARE CHARGED W

TH THE Kivas LOWING VIOLATION
Cale a Pore GF Pere reece ppp, | GR Lac s. Lda
(2/22/"
a2zz/ i736

iw UST see
Pana ol Chl
ot Con we Ql.

—.j

 

   

 

Zi:
VCP It

Often Cecio F acti Heels bor Chere

ar ier eee ve) veh.

DEFENDANT INFORMAT

Lane Fderue: Fant Maren BE

 

 

Zab toyore Sies Life

6 lf Oe 815 CEKED. YOU MUST
PAY AMOUNT INDICATED BELOW
OF APPEAR i COLIRT
EEE SEES ee eee od ee |

Tig Pee

VTZ4be +} yA

A © BOF A CHECKED, YOM)
MUST APPEAR IA GOR ee
eet a A |e nc oe ey

 

 

 

 

5 Forfeiture Amount
* £30 Processing Feo

PAY THIS AMOUNT = i

YOUR COURT DATE

eur axppacatce civ 7 oehed of your apa
——-

Total Collateral Due

a

 

£80 hy mre
dgprenlmmes

wet he

 

Ponda Cerri

Tare (heicren|

 

fog LEO arse

 

 

Wy migra + aig fir Ther 0 ee hate Ste El eh ed a oe ae
| prt |S ep! for Pe Peers aad Th Be eed Flase wel Oi fay PH Ge DO ad
os 5
LZ a
—— a ——— = =
Mi Dettor seat agente SS
Depa - CVE Coop

Ag eal al

Document 1. Filed GBAPBAEST oP Fy

CL 6LO0¢/FO/20 NVWDS BAD

Le

Bof CAUSE

(Por igsuance of an arres

| stabe thal on 20

lee Geri Pgencacerrieerl aeacoeer iri tre

eran or seamernicens |

while exercising my dulins as a

Biasrict of -
ee ‘

 

Aj | a356002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing statement is based uno

my personal chbservadian

ity Personal investigation

informalign sugpplied bo noe Arce my fellow offioar's obearsalion

olher [explain abou)

Tidhediaie utecher peecally of fei

y Uhl Fg infoemaon vehect |i haw eet forth abowe ond con

he tee of is ala Petia 1k he dried orniect ip the eal of my knoetedgs

Executed on

 

Date (mmAddiyyy!

Officers Signature

Probable cause has been stated for the ssuance of a warrant

Executed on

 

Date (mindy)

US. Magigirabe Jude

HAZMAT = Figzerigie. ronal meth i epee PASS 2 Gow re passenger eerie

Gd, © Coenen tre, aie

CRY = Coererers cap! attack: reel et eee
